Citation Nr: 1710144	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-44 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD) for the period of appeal prior to March 30, 2012, rated as 50 percent disabling prior to May 8, 2009, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which continued a 50 percent rating for PTSD.  

A November 2012 rating decision increased the rating for PTSD to 70 percent, effective March 30, 2012.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified in January 2012 at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given an opportunity to express his desire for another hearing, and in October 2014, a Board hearing was held before the undersigned at the central office in Washington, D.C., and the transcript is of record.  

The Board remanded the case for further development in March 2012 and February 2015.  In April 2016, the Board denied a rating in excess of 50 percent for the period of appeal prior to May 8, 2009; granted a rating of 70 percent for the period of appeal from May 8, 2009 to March 30, 2012; and denied a rating in excess of 70 percent for the period of appeal from March 30, 2012.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in October 2016, the Court granted a Joint Motion for Remand (JMPR), vacating and remanding the case to the Board for readjudication of the ratings for the period of appeal prior to March 30, 2012.  The Board's denial of a rating in excess of 70 percent for the period of appeal since March 30, 2012 was not appealed.


FINDINGS OF FACT

1.  For the period of appeal prior to May 8, 2009, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with reduced reliability and productivity.

2.  For the period of appeal between May 9, 2009 and March 30, 2012, the evidence is in relative equipoise on the issue of whether the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to May 8, 2009, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  For the period of appeal between May 9, 2009 and March 30, 2012, the criteria for the assignment of a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2008, prior to the adjudication of the claim for an increased rating for PTSD.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board considering the claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied with respect to this claim.  All available VA medical records and SSA records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2008, July 2009, December 2009, and July 2010 to obtain medical evidence regarding the severity of the PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the functional, social, occupational effects of the disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an increased rating for PTSD.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


The rating criteria for rating mental disorders reads as follows:  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in October 2011.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of Appeal Prior to May 8, 2009

For the appeal period prior to May 8, 2009, the service-connected PTSD more closely approximated the criteria for a 50 percent rating, and did not more closely approximate the schedular criteria for a rating in excess of 50 percent under Diagnostic Code 9411.  

The Veteran was afforded a VA PTSD examination in June 2008.  He reported symptoms including sleepwalking, impaired sleep (sleeping 1-2 hours per night and having "real bad" nightmares about once per week), irritability and anger, distressing recollections, hypervigilance, and avoidance.  He also reported having gained more than 50 pounds in the last six months.  The Veteran indicated that he was married and had marital problems, and had two children.  He stated that he saw his brother daily, had contact with his parents about twice per week, and went fishing and hunting with his best friend regularly.  The Veteran asserted that he worked for his family's plumbing company until he had an argument with his father in December 2007 and quit.  He also stated that he did not take any psychotropic medications and was not in mental health counseling, but wanted to resume counseling with a VA psychologist who he saw in 2002.  

Upon physical examination, the Veteran was alert and oriented in all spheres, his thoughts were logical and coherent, there was no evidence of impairment of thought or communication, there was no evidence of delusions or hallucinations, and the Veteran had not had any suicidal thoughts in two years.  He was able to perform self-care activities, such as dressing and bathing, and participated in household chores and money management.  He had a valid driver's license and drove himself to the examination.  The examiner opined that there was no medical evidence of a relationship between the sleepwalking and the PTSD, and that if there was a link it would be "rather atypical."  The examiner also indicated that the Veteran had some meaningful interpersonal relationships, including being with his wife for over 20 years (since they were 15 years old) and having a relationship with his best friend since childhood.  The examiner assigned a GAF score of 63.  Finally, the examiner opined that aside from the sleepwalking, the Veteran was functioning pretty well and the PTSD symptoms would likely decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA treatment records indicate that in April 2009, during an examination to establish care, the Veteran was assessed as having PTSD and depression.  He denied having suicidal ideation and requested a referral to the VA psychologist who he saw in 2002.  

The Board finds that for this period of appeal, the Veteran's symptoms more nearly approximated that of occupational and a social impairment with reduced reliability and productivity, which warrants a 50 percent rating under Diagnostic Code 9411.  The Veteran's symptoms do not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a higher 70 percent evaluation.

Although the Veteran reported symptoms including impaired sleep, irritability and anger, distressing recollections, hypervigilance, avoidance, and weight gain in the June 2008 VA examination, those symptoms were not of such frequency and severity to result in occupational and a social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have suicidal ideation; obsessional rituals; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression that affected the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Rather, the VA examiner specifically stated that the Veteran had not had any suicidal ideation in two years, there was no evidence of impairment of thought or communication, and there was no evidence of delusions or hallucinations.  The Veteran was able to perform self-care activities such as dressing and bathing, he participated in household chores and money management, and he had a valid driver's license and drove himself to the examination.  

Furthermore, the symptoms the Veteran had during this period (difficulty sleeping, including sleepwalking and nightmares, irritability and anger, distressing recollections, hypervigilance, avoidance, and depression) have not been so frequent and disabling to result in deficiencies in most areas.  Specifically, although the Veteran indicated that he had trouble maintaining effective social and occupational relationships and noted he was recently unemployed due to a fight with his father, the evidence also reflects that he maintained relationships with his children, had contact with his parents about twice per week, saw his brother daily, and went fishing and hunting with his best friend regularly.  Significantly, the examiner noted that the Veteran explained the argument with his father related to the fact that his father had not lived up to an agreement they made when he was hired.  Furthermore, the VA examiner specifically noted that the Veteran had some meaningful interpersonal relationships, including being with his wife for over 20 years and having a relationship with his best friend since childhood.  

The VA examiner specifically noted there was no impairment of thought.  Additionally, the Veteran did not display any gross psychotic symptoms such as delusions or hallucinations and could attend to and carry out simple directions.  The Veteran's mood, while described as saddened, was not noted to be such severity that it was a deficiency.  In fact, the examiner noted that the most troublesome symptom was the sleepwalking and its consequences.  In sum, the evidence reflects that despite the symptoms, the Veteran was able to maintain relationships with his family and some friends, had intact thinking, appropriate judgment, and a slightly saddened mood.  While the Veteran stopped working, it is not clear from the evidence that this was a result of the Veteran's PTSD symptoms.  

In addition, the VA examiner noted the Veteran was not engaged in mental health treatment or taking any medication for PTSD.  In Jones v. Shinseki, 26 Vet.App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule.  However, Diagnostic Code 9411 expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  Finally, the Veteran's GAF score was 63, which is reflective of mild symptoms.  GAF scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  See DSM-IV.  

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period of appeal.

Period of Appeal Between May 8, 2009 and March 30, 2012

For the appeal period between May 8, 2009 and March 30, 2012, the PTSD more closely approximated the criteria for a 70 percent rating, and did not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9411.  

In May 2009, the Veteran saw a VA psychologist, who did a psychological evaluation.  Test results indicated that the Veteran's profile had worsened since 2002, with symptoms suggestive of schizophrenia, including being extremely suspicious, blunted affect, memory and concentration impairment.  (The Veteran has not since been diagnosed with schizophrenia.)  The psychologist indicated that the Veteran's GAF score was 35 and that he could no longer handle the responsibilities of everyday life and might eventually require inpatient treatment.  The next month, in June 2009, the psychologist assigned a GAF score of 50.  In July 2009, the Veteran reported that he was doing better, getting along better with his wife, and was interviewing for jobs.  His GAF score remained 50.

The Veteran underwent another VA PTSD examination in July 2009.  He reported that he could no longer engage in hunting and fishing because of arm problems, but that he had a good friend with whom he socializes twice per week.  He also reported that he had recently been diagnosed with sleep apnea, used marijuana daily, and had nightmares twice per week consisting of falling, fighting, and dying.  The Veteran asserted that since his last VA examination, he was more quickly irritated, became "stressed out" quickly, and was easily angered and "snappy."  The examiner indicated that the Veteran was reasonably groomed, alert and oriented in all spheres, and had some difficulty with memory.  The Veteran indicated that he had thoughts of suicide, most recently two months prior to the examination, and that he wanted to kill the two guys who beat him.  The examiner assigned a GAF score of 60, noting that the Veteran maintained a good relationship with his younger brother, had contact with his parents every two days, had a good friend he saw twice per week, had been with his wife for 18 years, and attended his son's karate competitions.  The examiner opined that the PTSD symptoms would cause occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning in terms of routine behavior, self-care, and normal conversation.

In December 2009, the Veteran had a third VA examination to assess the severity of his PTSD.  He reported that he was angrier, more agitated, thought about the attack all the time, secluded himself, and avoided doing things he used to enjoy, including hunting and fishing.  He also stated that he had returned to work two months prior, running his own contractor business, and that so far he had been able to manage his anger with the customers.  The Veteran stated that he did not mind the idea of dying and that it would "probably be a good thing for him if he were to be dead," but indicated that he did not have any intention of doing any harm to himself.  He also reported symptoms including frequent panic attacks and severe sleep impairment (which he believed was due to his sleep apnea).  Upon physical examination, the Veteran's hygiene was appropriate and he was dressed neatly, he was agitated, and during the examination became angry and left before the examination was over.  The examiner assigned a GAF score of 50, opining that the Veteran's symptoms were moderate to severe, and that there was some reduced reliability and productivity due to his rage, sleep disturbances, and anxiety.  The examiner concluded that it was likely that the Veteran would continue to have trouble maintaining employment in the future due to his temper outbursts.

The Veteran testified before a Decision Review Officer (DRO) in March 2010.  He testified that he had problems dealing with people, impaired memory, and that "a lot of things" had gone downhill for him in the last couple of years.  He stated that he slept in the basement, had not worked since 2007 (he indicated that the employment referenced in the last VA examination lasted only a few weeks), did not get along very well with his wife, and that his son dealt with a lot of his anger issues.

In July 2010, the Veteran had a fourth VA PTSD examination.  He reported that his relationship with his wife was the same as described in prior examinations, that he did a little hunting and fishing but not as much as he would like, and that he continued to have significant sleep problems.  He stated that he continued to smoke marijuana daily, had significant anxiety, and was easily agitated and angered.  The examiner opined that the Veteran's symptoms resulted in reduced reliability and productivity when working alone, and deficiency in work if it involves other people.  He assigned a GAF score of 50.

In January 2011, the Veteran began seeing a VA psychiatrist, Dr. B.G.  He reported having some passive suicidality but without intent or plan, stating that he would never do that to his kids.  Dr. B.G. assessed the Veteran's GAF score as 45, with the highest in the last year also being 45.  In March 2011, the Veteran had started taking Klonopin and Remeron, which he indicated gave him some initial relief, and he also began bi-weekly cognitive-behavioral supportive therapy with Dr. B.G.  Treatment records indicate that he had appointments with Dr. B.G. throughout 2011.  In August 2011, the Veteran noted that he was grieving the loss of a friend.  In September 2011, the Veteran stated that he wanted to separate from his wife.  In October 2011, he reported that he had passive thoughts of suicide but no intent or plan because of his children.  He also reported that a close friend commit suicide that month.

In January 2012, Dr. B.G. submitted a statement in which he opined that the Veteran was a significant suicide risk because "this has gone on so long" and he increasingly saw himself as worth more to his family dead than alive.  Dr. B.G. noted that the Veteran had increased recent suicidal thoughts, but no intent or plan.  He also noted the Veteran was casually dressed, well-kempt, sad, and intermittently tearful.  Dr. B.G. stated that it was his professional opinion beyond a reasonable doubt that the Veteran was incapable of working in any capacity due to flashbacks, nightmares, hypervigilance, emotional numbing, despair, increasing hopelessness, and loss of function of his left arm.  In addition, Dr. B.G. stated that the worsened PTSD, unemployability, chronic pain, and severe financial hardship were increasingly causing the Veteran to have more intensive thoughts of suicide.

The Veteran testified at a Board hearing in January 2012.  He testified that his symptoms had worsened since his last VA examination, including anxiety or panic attacks at least 6-7 times per day and experiencing triggering by seeing black people (because he was attacked by a black solider).  He also asserted that he got overwhelmed by simple things, slept only two hours per night, had nightmares, woke up covered in sweat, felt unsafe in his surroundings every day, had a very hard time trusting people, and had a very hard time remembering dates and places.  The Veteran stated that he had a hard time in his relationships with other people, and that he tried to stay away from people.  He testified that he tried to commit suicide during hunting season by shooting himself, but that the bullet was not in the chamber and that he then heard his daughter yell and that stopped him.  The Veteran stated that he rarely went to the dentist or the doctor, he had lost a lot of teeth, and sometimes went days without showering.

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's symptoms more nearly approximated that of occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating under Diagnostic Code 9411.  The Board finds that for this period of the appeal, the Veteran's symptoms were not of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Although the Veteran had symptoms of suicidal ideation, and he testified that he had lost a lot of teeth and sometimes went days without showering, those symptoms they were not of such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Specifically, the Veteran had thoughts of suicide two months prior to the July 2009 VA examination, and he wanted to kill the two guys who beat him.  He was noted in the December 2009 VA examination to seclude himself and avoid doing things he used to enjoy (such as hunting and fishing), and the examiner opined that although the Veteran had returned to work, he would likely continue to have trouble maintaining employment in the future due to his temper outbursts.  The Veteran had recurrent thoughts of suicide during this period of appeal, and indicated that he attempted to commit suicide by shooting himself but the bullet was not in the chamber he then heard his daughter yell, which stopped him.  During this period of appeal, the Veteran also began taking Klonopin and Remeron and having bi-weekly cognitive-behavioral supportive therapy at VA.  Significantly, the criteria for a higher 100 percent schedular rating is total occupational and social impairment and contemplates a persistent danger of hurting self or others.  Suicidal ideation is contemplated by the already assigned 70 percent evaluation.  The Board carefully considered the Veteran's suicide attempt and the physician's note that indicated he was high risk because it went on so long.  Despite these symptoms, he was consistently noted by VA medical professionals to be reasonably dressed and well-kempt, and although the Veteran had thoughts of suicide he also consistently noted that his children kept him from making suicide plans or intent.  In addition, the Veteran's his speech and thought processes were consistently found to be normal, and he maintained relationships with his wife, children, and parents.  

In addition, the range of GAF scores assigned for this period of the appeal were between 35 and 60, which is indicative of moderate symptoms, serious symptoms, and some impairment in reality testing or communications.  See DSM-IV.  Although the Veteran's GAF score was assessed as being 35 in May 2009, he was then assessed as having a GAF score of 50 only one month later.  In addition, four subsequently measured GAF scores in this period of appeal were no lower than 45.  Significantly, even a GAF of 35 reflects only some impairment in reality testing or communication or major impairment in several areas, such as work, school, family relations, judgment, thinking or mood.  The evidence has never reflected the Veteran was assigned a GAF in the 20s reflecting serious impairment in communication or judgment or an inability to function in almost all areas, nor a GAF in the teens reflecting some danger of hurting self or others or occasionally failing to maintain minimal personal hygiene or gross impairment in communication.  Moreover, the evidence of record also shows that the July 2009 VA examiner assessed the Veteran as having symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (warranting a 30 percent rating), and the December 2009 and July 2010 VA examiners found that the Veteran had occupational and social impairment with reduced reliability and productivity (warranting a 50 percent rating).  

There is no doubt the Veteran had very serious symptoms during this period.  The Board is particularly cognizant of his feelings of hopelessness, his increasing anger, and increased withdrawal from activities, such as hunting and fishing, that he previously enjoyed.  Indeed, the fact he is already rated at 70 percent reflects his symptoms are quite severe.  The higher total schedular rating, however, contemplates symptoms that are so severe they cause total occupational and social impairment.  While the Veteran has symptoms of nightmares, hypervigilance, emotional numbing, despair, hopelessness, anger, flashbacks, panic attacks, difficulty with memory, suicidal ideation, the Board finds that these have not been of such a level to be akin to total occupational and social impairment.  While the Veteran clearly has occupational and social impairment, the fact that he is able to retain relationships with his wife, children, and parents (even though at times it is strained) reflects he does not have total impairment.  While he has several symptoms from his PTSD that impact his functioning, none of them are like or similar to the type, degree, or effects suggested by those listed in the criteria for total occupational and social impairment.  The Board finds it significant that the symptoms suggested in such a rating reflect extremely impaired functioning by noting the symptoms are "persistent" "grossly inappropriate" and the criteria even cites symptoms such as inability to perform minimal hygiene and memory loss for one's own name.  While the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The use of the word total reflects the symptoms should be of such frequency or severity to entirely impair one's ability to work or have social interactions.  The Veteran has significant symptoms, however, they have not been shown to be akin to such a level of severity.  As discussed above, he retains social relationships. While he has trouble with memory has never been noted to forget his own name or names of close relatives.  While he indicated having trouble remembering dates and places, this is more akin to difficulty with long term memory and is not indicative of disorientation to time and place.  In fact, examiners and his treating physician have consistently found that he was oriented to time and place.  Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including irritability, anxiety, depression, impaired sleep, suicidal ideation, and impaired memory are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to May 8, 2009, a rating in excess of 50 percent for PTSD is denied.

For the period of appeal from May 8, 2009 to March 30, 2012, a rating in excess of 70 percent for PTSD is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


